BARHAM, Justice.
Defendant was tried under an indictment charging him with murder. R.S. 14:30. Defendant was convicted of manslaughter after a trial by jury and was sentenced to serve six years in the custody of the Department of Corrections. Defendant appeals relying solely upon the allegation that the sentence failed to give credit for the time spent in custody prior to .sentence under C.Cr.P. Art. 880 * and that thi-s constitutes error patent on the face of the record and is reviewable by this Court. C.Cr.P. Art. 920. No bills of exceptions were perfected.
Prior to submission of this case for consideration by us on appeal the trial court corrected the minutes of court pursuant to C.Cr.P. Art. 916(2). The minutes now reflect that defendant has received credit for time spent in custody prior to imposition of sentence. We have reviewed the record for errors discoverable from the pleadings and proceedings and find none.
For the reasons assigned, the conviction and sentence are affirmed.

 C.Cr.P. Art. 880 provides:
“The court, when it imposes sentence, shall give a defendant credit toward service of his sentence for time spent in actual custody prior to the imposition of sentence.”
C.Cr.P. Art. 871 provides:
* * * * * *
“Sentence shall be pronounced orally in open court and recorded in the minutes of the court.”